Citation Nr: 1329703	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for schizophrenia. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his February 2009 application to reopen his previously denied claim for service connection for schizophrenia, the Veteran requested that the RO obtain his VA records from the Rio Piedras VAMC from 1967 to 1986, from the Ponce VAMC from 1988 to the present, and from the Rochester VAMC from 1986 to 1997, as well as a "fee basis doctor" from 1984-1986.  The RO subsequently obtained records from the Ponce VAMC dated from June 2002 to April 2009.  Of record are VA records from the Ponce VAMC dated from February 1992 to December 1995, records from the Rochester VAMC dated from February 1981 to November 1981, and various, isolated VA examinations conducted from 1970 to 1975.  On remand, the RO should attempt to obtain any outstanding VA treatment records.

Next, in March 2009, the RO sent the Veteran notice that his claim had been previously denied in August 2006 because evidence received was not new and material.  On remand, notice should be sent to the Veteran clearly explaining why his claim was previously denied, i.e. because there was no medical opinion or other competent evidence relating his current psychiatric disorder to his service, in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran corrective notice informing him that his previous claim to reopen the claim for service connection for schizophrenia was denied in July 2006 because there was no medical opinion, or other competent evidence, to relate his current psychiatric disorder to his service.

2.  Obtain any available records not previously obtained from the VA medical centers located in Rio Piedras VAMC from 1967 to 1986, from the Ponce VAMC from 1988 to the present, and from the Rochester VAMC from 1986 to 1997, as well as a "fee basis doctor" from 1984-1986.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



